     Case 3:14-cv-00427-HTW-LRA Document 229 Filed 12/28/18 Page 1 of 13



                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION

JAMES RUSSELL MILLER,
Plaintiff

v.                                      Cause No: 3:14-cv-00427-HTW-LRA

MANAGEMENT AND TRAINING
CORPORATION,
Defendant


          PLAINTIFF’S BRIEF IN SUPPORT OF HIS MOTION SEEKING
                   SANCTIONS UNDER RULE 11(b)


      Defendant’s reply brief in the fee application proceeding is 90% recycled from

the Defendant’s brief supporting their motion to strike the Plaintiff’s response in

the fee application proceeding. This motion is brought not because Garner recycled

text from a prior filing in this case. This motion is brought because Garner’s

recycling demonstrates that the prior filing was submitted for an improper purpose.

Instead of seeking actual relief (to which they aren’t entitled anyway), the prior

filing was intended to “back-door” a reply brief on MTC’s fee application into the

record when it was not clear that the Court would permit it. In addition, by doing

the very light editing that he did, Garner demonstrated that the prior filing was

intended to harass opposing counsel.

                        Procedural/Factual Background

      On June 21, 2018, while an opposed motion for an extension of time to file a

reply brief was pending, MTC filed a motion to strike Plaintiff’s opposition to their


                                              1
     Case 3:14-cv-00427-HTW-LRA Document 229 Filed 12/28/18 Page 2 of 13



fee application. Doc. 216. On November 29, 2018, the Court denied the motion for

extension of time as moot, but granted MTC leave to file a reply within three days.

Doc. 222. On December 3, 2018, MTC filed their reply brief in support of their fee

application.1 Doc. 223.

       In reading the reply brief, plaintiff’s counsel was struck by an odd feeling of

déjà vu. Many of MTC’s counsel’s phrases were distinctive, and yet sounded

familiar. This prompted plaintiff’s counsel to perform a side-by-side analysis of the

motion to strike and the reply brief. Finding pages upon pages of identical text,

plaintiff’s counsel then converted both documents to plain text and used Microsoft

Word’s Compare function to see exactly what Garner had done to generate this

particular work product.

       The results were frankly stunning, and are attached as Exhibit A to this

brief. To decode the document, note that additions and deletions are marked in red,

deletions being struck through and additions being clear text. Moved text is marked

in green; struck through for its old location and clear text for its new. Text that

appears in the same place in both documents is printed in black. So Exhibit A shows

exactly how much work Garner did in preparing the reply brief.

       Garner generated 41 new words of text between the motion to strike and the

reply brief. Ex. A, p. 7. These words are contained in Footnote 6 and are nothing but



       1  The procedural posture of this case has gotten confusing. The motion for leave to file sought
leave to file a reply brief in the contested motion for extension of time. Doc. 214. This is further
demonstrated by the proposed reply MTC submitted. Doc. 214-1. By granting that motion, the Court
reached beyond MTC’s requested relief when it granted them time to file the substantive reply.
Miller does not challenge that ruling, as it’s consistent with the Court’s broad equitable docket-
management power.

                                                      2
    Case 3:14-cv-00427-HTW-LRA Document 229 Filed 12/28/18 Page 3 of 13



a gratuitous insult against Gillis’ writing style. They literally serve no purpose in

the argument, and Garner never connects this to any argument he makes. It’s like

he just found a neat little fact that he thinks makes Gillis look bad and so he feels

the need to share it. He also added a few words here and there where he changed

the requested form of relief. Other than that, no text was added to Davis’ motion to

strike.

          Garner deleted several paragraphs of particularly overheated invective from

the motion to strike, including any argument that the Plaintiff’s response to the fee

application was scandalous and any argument that Gillis lacked personal

knowledge to testify regarding the billing. He also deleted procedural language

related to changing the filing from a motion to strike to the reply brief. In short, he

went through and eliminated everything that was only relevant in a motion to

strike. However, he did not generate a new internal document number, which

further demonstrates MTC’s use of the motion to strike for its reply brief.

          Left in the reply brief were Davis’ dark accusations that Miller’s counsel had

breached their fiduciary duties to him. Ex. A, p. 2 (“Indeed, their conduct suggests

that Mr. Miller does not yet realize that the Sword of Damocles hangs over his

head.”). This statement is literally a demand that Miller waive attorney-client

privilege to satisfy Davis’ (and now Garner’s) desires to peek into the

communications between Miller and his counsel.

          Upon the filing of the motion to strike, Plaintiff’s counsel served Garner and

Davis with a Rule 11 motion on June 29, 2018, as required by Rule 11(c). Ex. B –



                                                 3
    Case 3:14-cv-00427-HTW-LRA Document 229 Filed 12/28/18 Page 4 of 13



Letter from John Gillis to Garner and Davis. More than 21 days has elapsed since

that service, MTC’s counsel has not withdrawn their improperly filed motion to

strike, and Garner has confirmed Plaintiff’s belief by recycling the motion to strike

as his reply brief. Hence, Plaintiff files the instant motion.

                                 Law and Argument

      I.     Legal Standard

      Rule 11(b) states in relevant part, “[b]y presenting to the court . . . a pleading,

written motion, or other paper, an attorney . . . is certifying that to the best of the

person’s knowledge, information, and belief, formed after an inquiry reasonable

under the circumstances, it is not being presented for any improper purpose.” Fed.

R. Civ. P. 11(b). In determining whether a paper was presented for an improper

purpose, the subjective intent of the attorney is irrelevant; “the standard under

which an attorney is measured is an objective, not subjective, standard of

reasonableness under the circumstances.” Childs v. State Farm Mut. Auto Ins. Co.,

29 F.3d 1018, 1024 (5th Cir. 1994). Regardless of whether the arguments presented

are frivolous and unwarranted, if it is objectively ascertainable that they are

presented for an improper purpose, they violate an attorney’s duties under Rule

11(b)(1). Whitehead v. Food Max of Mississippi, Inc., 332 F.3d 796, 805 (5th Cir.

2003) (en banc). Filing excessive motions can constitute harassment under Rule 11.

Sheets v. Yamaha Motor Corp., 891 F.2d 533, 538 (5th Cir. 1990). Using abusive

language toward opposing counsel could also violate the rule. Coats v. Pierre, 890




                                               4
    Case 3:14-cv-00427-HTW-LRA Document 229 Filed 12/28/18 Page 5 of 13



F.2d 728, 734 (5th Cir. 1990). In all cases, the question is whether the improper

purpose is objectively ascertainable. Whitehead, 332 F.3d at 805.

      II.    The motion to strike was filed to get MTC’s arguments in reply into the
             record.

      Garner’s reply-brief filing reveals the true purpose of the motion to strike.

Concerned that the Court might not permit them to file a reply brief supporting

their fee application, they sought some way to insert those arguments into the

record where they could not do so via a reply brief. This was not an unreasonable

fear, given that the law of the case in this matter was that the Court would not

permit out-of-time filings. Doc. 188 (“Deadlines are construed strictly in the United

States.”) No reasonable attorney could have predicted that the Court would reverse

itself and decide that out-of-time filings from the defendant were perfectly

acceptable, where they were banned for the plaintiff. Doc. 222.

      By adding two pages of abusive invective that claims that the plaintiff’s

counsel is engaged in scandalous pleadings by pointing out the inconsistency

between the record and MTC’s attorney’s testimony, Davis and Garner hoped that

their reply brief could be mistaken for a motion to strike. This is not the place to

hash out in great detail the reasons why MTC’s motion to strike is due to be denied;

Plaintiff responded to the motion to strike in detail. Doc. 220. The question before

the Court now is simple: does the evidence, as shown in Exhibit A to this brief,

demonstrate that Garner and Davis filed the motion to strike in order to place their

reply brief into the record?




                                              5
    Case 3:14-cv-00427-HTW-LRA Document 229 Filed 12/28/18 Page 6 of 13



      As Exhibit A demonstrates, literally nothing in the reply brief is new

argument, as demonstrated that all nineteen pages of the reply brief’s argument

can also be found, word-for-word, in the motion to strike brief. From this it can be

concluded that Garner and Davis were concerned that the Court would resolve their

fee application without giving them the final word, since they had failed to meet the

Court’s deadlines. Thus, they sought a way to put those arguments into the record.

This means that the motion to strike was excessive, in that it was not filed to

present arguments to strike, but rather to respond to Plaintiff’s arguments related

to MTC’s fee application.

      This is the second motion to strike that has been filed in this matter. It may

be helpful to compare them. The first motion to strike was filed by the Plaintiff, who

sought to remove from the record new evidence and arguments offered by the

Defendant improperly in a reply brief. Doc. 147. Notably, the Plaintiff’s brief in

support of that motion addresses none of the merits of the evidence and argument –

Plaintiff conceded that the record on that motion was closed. Doc. 147. In fact,

Defendants argued in response that Plaintiff should seek to reopen the record

instead of striking their argument, and conceded at the hearing on the motion to

strike that the evidence they had offered was properly stricken from the record. Doc.

149. Because the Court did not rely on any of the evidence or argument offered in

MTC’s reply brief, it denied the motion to strike as moot. Doc. 173.

      In contrast, in the proceedings in question here, out of 19 pages in the

combined document, approximately 2 of them were filed in the motion to strike. Ex.



                                              6
    Case 3:14-cv-00427-HTW-LRA Document 229 Filed 12/28/18 Page 7 of 13



A. If 90% of your motion to strike can be recycled word-for-word as your reply brief

for a fee application, then something has gone seriously wrong with your analysis of

the issues before the Court. Either you have introduced a lot of argument that is

irrelevant to the motion to strike, or you have completely misanalysed the issues

with the fee application. In this case, since the arguments Garner offers in the fee

application are actually relevant to the fee application, they cannot be relevant to a

motion to strike, which means they are offered for an improper purpose.

      In Zaldivar v. City of Los Angeles, the Ninth Circuit held that presenting a

claim that had been previously rejected constituted harassment under Rule 11. 780

F.2d 823, 832 (9th Cir. 1986). “Without question, successive complaints based upon

propositions of law previously rejected may constitute harassment under Rule 11.”

Id. The Fifth Circuit has adopted this rule as demonstrating that “the filing of

excessive motions, even if each is ‘well grounded,’ may under some circumstances

constitute ‘harassment sanctionable under the Rule.” Nat’l Ass’n of Government

Employees v. Nat’l Fed. of Federal Employees, 844 F.2d 216, 224 (5th Cir. 1988); see

also Sheets v. Yamaha Corp., 891 F.2d at 538.

      In addition, the recycling of memoranda of law for different motions has been

held to constitute harassment under Rule 11 as objective evidence of excessive

motions. William Passalacqua Builders, Inc. v. Resnick Developers South, Inc., 611

F. Supp. 281, 285 (S.D.N.Y. 1985). In reversing the award of sanctions in that case,

the Second Circuit held, “Although we share the district court's disdain for

defendants' use of a recycled memorandum of law on their motion to dismiss the



                                              7
    Case 3:14-cv-00427-HTW-LRA Document 229 Filed 12/28/18 Page 8 of 13



fourth amended complaint, the timing of defendants' motions were dictated by the

local rules and the district court's order dismissing the third amended complaint.”

William Passalacqua Builders, Inc. v. Resnick Developers South, Inc., 933 F.2d 131,

143 (2d Cir. 1991). In this case, no local rule dictated that MTC’s lawyers file a

motion to strike. There was no order from the Court relative to any of the timing

issues in this case. The only reason for MTC to file the motion to strike with the

recycled reply brief was because they were worried they wouldn’t get their reply

brief into the record.

      III.   Davis and Garner’s abusive language is also harassment.

      In reviewing the similarities between Davis’ motion to strike brief and

Garner’s reply brief, the language Garner chose to delete is telling. Davis argued in

two different places that Plaintiff’s response to their fee application is a “stain on

[Davis and Garner’s] reputations as officers of the court.” Ex. A., p. 2; see also p. 16.

Davis went so far as to claim that Plaintiff’s response to the fee application was

“bile,” Ex. A., p.2. Both Davis and Garner claim that Plaintiff’s response was offered

“without a scintilla of evidence,” Ex. A, p. 1. Both Davis and Garner assert with no

evidence that Plaintiff’s counsel has breached their fiduciary duties to Plaintiff, Ex.

A. p. 2. Nor could they obtain any evidence for that assertion, as the

communications between Plaintiff and his counsel are protected by attorney-client

privilege. Both Davis and Garner go so far as to claim that Plaintiff’s response to

the fee application constitutes libel per se. Ex. A, p. 2; 18. This despite the fact that

every fact asserted in Plaintiff’s response cites to admissible evidence submitted



                                                8
    Case 3:14-cv-00427-HTW-LRA Document 229 Filed 12/28/18 Page 9 of 13



with the response. Doc. 211. Indeed, Plaintiff’s counsel took care to ensure that the

response was well-grounded in the evidence, because they were aware of the gravity

of their argument. In addition, Plaintiff’s counsel took care to ensure that the

response to the fee application avoided invective, name-calling, and unfounded

accusations of bad faith. Instead, the response focuses on the inferences that can be

drawn from the evidence. To the extent that the response besmirches the

reputations of Davis and Garner, the evidence of their conduct is what besmirches

it, not any “bile” offered by Plaintiff’s counsel, which doesn’t exist anyway.

      “Abusive language toward opposing counsel has no place in documents filed

with our courts; the filing of a document containing such language is one form of

harassment prohibited by Rule 11.” Coats v. Pierre, 890 F.2d 728, 734 (5th Cir.

1989). Accusations that attorneys are ill-serving their client may constitute abusive

language. Where a plaintiff’s attorney filed documents asserting that opposing

counsel “has a history of running up large fees, and refusing settlement even when

it was in Defendant's best interest. . . . Defense counsel may tend to ill-advise

Defendant of its true interest in settling,” the Western District of Texas granted a

motion for sanctions. Redd v. Fisher Controls, 147 F.R.D. 128, 132 (W.D. Tex. 1993).

In finding the language sanctionable, the district court held that “to reputable

lawyers . . . the statements . . . may be equally offensive and damaging [as those

found sanctionable in Coats v. Pierre].” Redd, 147 F.R.D. at 133. Similarly, in the

Western District of Louisiana, filing briefs that characterized the other side’s

argument as “absurd” and “infantile” led the district court to enter an order



                                               9
    Case 3:14-cv-00427-HTW-LRA Document 229 Filed 12/28/18 Page 10 of 13



regarding civility, specifically threatening sanctions if the conduct continued. PHI,

Inc. v. Office & Professional Employees International Union, 2007 WL 4291957, at

*6-7 (W.D. La. Dec. 4, 2007).

        While Davis and Garner did not rise to the level of vituperative rhetoric that

the Fifth Circuit found sanctionable in Coats,2 the assertion of a breach of fiduciary

duty, the characterization of Plaintiff’s well-founded arguments as “bile,” and the

description of Plaintiff’s submission as libel per se, suggests that their rhetoric

easily falls within the scope of what other district courts have found sanctionable. It

is telling that unlike Plaintiff, who cited to admissible evidence for each and every

fact asserted, Davis and Garner can cite to no place in the Plaintiff’s response that

reaches over the line into improper invective.

        IV.     Conclusion

        While Plaintiff’s counsel believes that to the extent that Garner recycles the

improper abusive language Davis used, it is also harassing, we do not believe that

the recycled arguments are offered by Garner for an improper purpose. However

erroneous they may be, Garner’s fee-application reply brief reflect the issues

actually before the Court in the fee application. Davis’ motion-to-strike brief offers

17 pages of argument that is only relevant to the merits of the fee application, not to

any purported motion to strike.

        Plaintiff does not seek sanctions relative to Garner’s reply brief. While

Garner’s language does meet the standard for harassment, Plaintiff has incurred no

        2 Plaintiff’s counsel declines to quote the sanctionable language here. Suffice it to say that it

was racist, sexist, and accused opposing counsel of immoral and illegal behavior, and did so using
particularly offensive rhetoric.

                                                       10
   Case 3:14-cv-00427-HTW-LRA Document 229 Filed 12/28/18 Page 11 of 13



costs relative to the reply brief. Plaintiff has not been forced to respond to a motion

that raises a host of irrelevant issues, as he did in the motion to strike. Since

Garner simply repeats Davis’ insults, any harm they did to Plaintiff’s counsel has

already been done in Davis’ brief. Since Garner’s brief is responsive to the issues

before the Court in the fee application, Plaintiff does not assert that it was filed for

an improper purpose in that proceeding.

      In addition, to the extent that sanctions are appropriate for Garner’s filing,

Plaintiff would argue that awarding no attorney’s fees in this matter would

constitute a sufficient sanction. Since Plaintiff has already argued extensively that

MTC’s fee application is fatally flawed and justifies no fees, any sanction against

Garner would be double-dipping. Plaintiff is not seeking a windfall, merely justice.

      Davis is another matter. Plaintiff’s counsel incurred significant time and

energy responding to the unnecessary motion to strike. The insults Davis inserted

into the record were vicious and intended to inflict emotional distress. Without

belaboring the record, this is not the first time that Plaintiff’s counsel has read a

paper filed by Davis and marveled at the viciousness of his rhetoric. In short, Davis’

conduct presents a case where Rule 11’s purpose of “deterrence, punishment, and

compensation” would be served. See Willy v. Coastal Corp., 915 F.2d 965, 968 (5th

Cir. 1990); see also Thomas v. Capital Security Serv., Inc., 836 F.2d 866, 879 (5th

Cir. 1988) (en banc).

      An appropriate sanction would be to impose against Davis a sanction equal to

Plaintiff’s counsel’s reasonable attorney’s fees and costs relative to the motion to



                                              11
    Case 3:14-cv-00427-HTW-LRA Document 229 Filed 12/28/18 Page 12 of 13



strike and this Rule 11 motion. Because Davis is no longer employed at the firm

representing MTC,3 the question arises whether the sanction against Davis should

be assessed against Adams & Reese. Plaintiff has not found any cases addressing

this question, but notes that at the time of the filing in question, Davis had seven

years’ experience in the practice of law, and had been on this case for nearly two

years. See Smith v. Our Lady of the Lake Hosp., Inc., 135 F.R.D. 139, 155 (M.D. La.

1991) (fashioning a non-monetary, educational sanction against an attorney who

was a recent graduate and had not participated in the case for the entire time, and

assessing monetary sanctions against the other lawyers), rev’d on other grounds 960

F.2d 439 (5th Cir. 1992). While noting that “individual lawyers, not law firms, are

admitted to conduct cases in this court,” FDIC v. Day, 148 F.R.D. 160, 188 (N.D.

Tex. 1993), rev’d sub nom. FDIC v. Calhoun, 34 F.3d 1291 (5th Cir. 1994), Plaintiff

would suggest that Adams & Reese’s attorneys had the responsibility to withdraw

any improper filings after Davis left the firm.4




        3 The Court may take judicial notice of the fact that Davis’ affiliation in the Mississippi Bar’s
Lawyer Directory is now the Mississippi State Personnel Board, and that he is no longer listed on
Adams & Reese’s website. See Mississippi Bar Lawyer Directory, available at
https://www.msbar.org/lawyer-directory/ (last accessed December 26, 2018); see also Adams and
Reese, available at https://www.arlaw.com/ (last accessed December 26, 2018).
        4 Plaintiff notes that despite not being with the firm representing MTC in this matter

anymore, Davis has not filed a motion to withdraw as counsel. No doubt this is an innocent
oversight, and Plaintiff would not object to such a motion, provided that Davis remained subject to
the Court’s jurisdiction for the purposes of sanctions.

                                                       12
   Case 3:14-cv-00427-HTW-LRA Document 229 Filed 12/28/18 Page 13 of 13



                                 Respectfully submitted,

                                 WALLACE, MARTIN, DUKE & RUSSELL, PLLC
                                 Attorneys at Law
                                 1st Floor, Centre Place
                                 212 Center Street
                                 Little Rock, Arkansas 72201
                                 (501) 375-5545
                                 Attorney for Plaintiff

                                 By:        /s/ James Monroe Scurlock
                                 James Monroe Scurlock, TN BPR No. 032192
                                 jms@WallaceLawFirm.com


                          CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing has been served on this, the 28th of
December 2018, via email and Doc. upon counsel for the Defendants.

Richard Jarrad Garner
Lindsey O. Watson
H. Richard Davis, Jr.
Daryl A. Wilson
ADAMS AND REESE, LLP
1018 Highland Colony Parkway
Suite 800
Ridgeland, Mississippi 39157
(601) 353-3234
(601) 355-9708 FAX
E-Mail: Jarrad.Garner@arlaw.com
E-Mail: Lindsey.Oswalt@arlaw.com
E-Mail: Richard.Davis@arlaw.com
E-Mail: Darryl.Wilson@arlaw.com

                                 /s/ James Monroe Scurlock
                                 James Monroe Scurlock, TN BPR No. 032192
                                 jms@WallaceLawFirm.com




                                             13
